EXAMINER’S COMMENT 
	Claims 1-11, 13, 15-17, 19, 24, 26-28, 32, 34-36, 40, 42-45, 49-50, 58, 64-67 are allowed. 

REASONS FOR ALLOWANCE
	The prior art fails to teach or reasonably suggest extended release pharmaceutical dosage comprising release modifying excipient comprising the non-cross-linked high amylose starch, cross -linked hydroxypropylated amylopectin, and pre-gelatinized starch together in  the recited amounts. The prior art recognizes having cross-linked high amylose starch for extended release. Onfre et al. “Sustained release properties of cross-linked corm starches with varying amylose contents in monolithic tablets” states that Hylon VII (i.e., non-cross-linked high amylose starch) showed rapid release of drug (i.e., propranolol see section 3.1).  Podczek et al. (US 20090285863) disclose release of medicament in the colon and Hylon VII coatings but does not disclose the amounts as claimed. 
CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615